Case 2:19-cv-01131-ACA Document 1 Filed 07/18/19 Page 1 of 8            FILED
                                                                2019 Jul-18 PM 12:00
                                                               U.S. DISTRICT COURT
                                                                   N.D. OF ALABAMA
Case 2:19-cv-01131-ACA Document 1 Filed 07/18/19 Page 2 of 8
Case 2:19-cv-01131-ACA Document 1 Filed 07/18/19 Page 3 of 8
Case 2:19-cv-01131-ACA Document 1 Filed 07/18/19 Page 4 of 8
Case 2:19-cv-01131-ACA Document 1 Filed 07/18/19 Page 5 of 8
Case 2:19-cv-01131-ACA Document 1 Filed 07/18/19 Page 6 of 8
Case 2:19-cv-01131-ACA Document 1 Filed 07/18/19 Page 7 of 8
Case 2:19-cv-01131-ACA Document 1 Filed 07/18/19 Page 8 of 8
